*366Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lance M. Hilley appeals the district court’s judgment denying Hilley’s summary judgment motion and granting Defendant’s motion to dismiss and for summary judgment on Hilley’s “mixed case” seeking review of a Merit Systems Protection Board decision, and disability discrimination claims under the American with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2010), and the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701-7961 (West 2008 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Hilley v. Mabus, No. 2:08-ev-00457-JBF-FBS (E.D.Va. July 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.